Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the response filed on 7/26/2022.
Claims 1-22 are allowed.  
The information disclosure statements filed on 7/26/2022 have been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While the prior arts, US11310247 teaches a predictive model specific to an enterprise entity using a timeseries data to generate a predicted feature value applying multi-level deviation criteria to identify the enterprise entity as behaving abnormally, US20200118039 teaches generating training data and training a model to predict workload utilization using first input features, training output data, generating second input features and generating a prediction of workload utilization on a second computer using the models, US20180097744 teaches generating a prediction model based on data results generated from calculating number of active servers and generating a forecasting model to forecast an amount of resource usage at a future data based on timeseries data associated with calculating the sum of resource usage over multiple intervals; US 20160028599 teaches scheduling use of predictive model by maintain a supervisory model based on monitored performance data for a first predictive model; US20150287057 teaches predicting demand of networked computing resources generating a set of models for predicting demand selecting models by inputting training data into each model for comparison, and CN108712292 teaches a network flow type prediction based on deep learning using multi-level prediction, ultimately, the prior arts of record, taken alone or in combination, do not teach at least … using training data, training a second machine learning model to predict hardware utilization at a second hardware level of the plurality of hardware levels given hardware utilization features recorded in the training data to produce a second trained machine learning model; wherein the training data comprises first hardware utilization data for one or more hardware levels of the plurality of hardware levels collected during a first time period and the first one or more predictions of hardware utilization generated using the first trained machine learning model; generating second one or more predictions of hardware utilization at the first hardware level using the first trained machine learning model; based, at least in part, on second hardware utilization data for the one or more hardware levels collected during a second time period subsequent to the first time period, and the second one or more predictions of hardware utilization at the first hardware level, generating a prediction of hardware utilization at the second hardware level using the second trained machine learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193